Citation Nr: 1537153	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include chronic bronchitis. 

2. Entitlement to an initial compensable rating for residual scarring of the first finger on the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to August 1963.  

The Board previously remanded this issue in May 2012 and July 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

  
FINDINGS OF FACT

1. The Veteran experienced a single upper respiratory infection and one cold in service but the respiratory symptoms were not shown to be chronic. 

2. A current respiratory disorder, diagnosed as chronic bronchitis, is not causally or etiologically related to service, to include any injury or event therein.

3. Residual scarring is manifested by subjective complaints of numbness in cold weather and a drawing up of all the fingers on the left hand; objective findings include a scar measured, at most, as 7 cm. X 0.1 cm and without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or joint abnormality.


CONCLUSIONS OF LAW

1. A respiratory disorder, to include chronic bronchitis, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for an initial compensable rating for residual scarring of the first finger on the left hand have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7802 (as in effect prior to October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-Connection for a Respiratory Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  
In this case, the Veteran has been diagnosed with chronic bronchitis, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As above, chronic bronchitis is not listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

As an initial matter, the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Post-service private and VA medical records verify that the Veteran has current respiratory disorder. For example, the August 2012 VA examination report documents a diagnosis manifested by subjective shortness of breath.  A November 2014 statement from a private treating physician reports that the Veteran has a diagnosis of chronic bronchitis.  Therefore, a current respiratory disorder has been shown.  

Next, service treatment records reflect that the Veteran sought treatment for respiratory symptoms on two occasions.  In September 1962, he had a "URI (upper respiratory infection) reaction."  In February 1963, he complained of a cold, chest pain and epigastric area, rhinorrhea, cough, yellow sputum and chills ongoing for the past 2 weeks.  The diagnosis was resolving bronchitis.  There was no further follow-up and the June 1963 separation examination report shows that the clinical evaluation of the sinuses, mouth and throat and lungs and chest were normal.  Therefore, service treatment records reflect an in-service respiratory incurrence and the second element has been met.

Thus, the remaining inquiry is whether a current respiratory disorder is related to service.  In this case, the weight of the competent evidence does not attribute the Veteran's respiratory disorder to his 10 months of active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on an August 2012 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran complained of a 5-8 year history of difficulty breathing.  He reported that he had smoked 2 packs of cigarettes a day for 40 years and had been prescribed Advair but did not take it because of financial constraints.  After a physical examination, the examiner diagnosed shortness of breath with normal pulmonary function tests and chest X-ray.

As to whether the Veteran's respiratory symptoms were related to service, the examiner opined that a respiratory disorder was less likely as not related to service. The examiner acknowledged the service treatment records documenting respiratory symptoms but concluded that the current respiratory symptoms were at least as likely as not a result of about an 80 pack years cigarette smoking. The examiner explained that there was a well-established relationship between smoking and lung disease. Further, the examiner observed that the Veteran reported that his breathing disorder had been present for 5-8 years; however, he left active service in August 1963 (49 years earlier). In addition, the physician noted that pulmonary function test and chest x-ray results were normal.   

There is no medical evidence contradicting the examiner's opinion.  A November 2014 statement from the Veteran's private physician confirmed that the Veteran reported that he experienced respiratory symptoms in service in 1963. That is not disputed. Further, the private physician diagnosed a current respiratory disorder, namely chronic bronchitis. However, the private physician did not otherwise provide an opinion indicating that the current respiratory disorder was related to service.  Therefore, this medical evidence does not support the claim.

The Board has considered the Veteran's lay statements as they pertain to a nexus between current complaints and service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to state that he experienced symptoms of respiratory disorder during service that resulted in current respiratory disability.  Further, given the complaints documented in the service treatment records, his assertions are credible.  However, his more recently-reported history of symptoms of a respiratory disorder since active service is inconsistent with the other lay and medical evidence of record.  

Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, his respiratory system was normal.  Moreover, when he underwent a VA examination in 2012, he reported a 5-8 year history of respiratory symptoms, dating the onset to more than four decades after discharge. These inconsistencies in the record weigh against his credibility as to the assertion of a nexus between his respiratory disorder and service.  

The medical opinion offered by the August 2012 examiner is more probative. The examiner is a medical professional who reviewed the claims file, considered the reported history and provided clear rationale to support the conclusion. The examiner used his expertise in reviewing the facts of this case and determined that the current respiratory symptoms were unrelated to service.  The examiner fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the current respiratory symptoms were related to causes other than service. Therefore, greater probative value is assigned to the examination report and opinion.

The Board has weighed the Veteran's statements as to a nexus and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of a nexus between his current claim and service.  
	
While the Board reiterates that he is competent to report symptoms as they come to him through his senses, bronchitis is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Residual Scarring, First Finger of Left Hand

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin. Specifically, these amendments concern 38 C.F.R. § 4.118, DCs 7800-7805. As these amendments apply to applications for benefits received by VA on or after October 23, 2008, these new regulations do not apply to the instant claim. These regulations provided for consideration of the new regulations upon request by the Veteran. However, in this case, no such request has been made. 

Under the applicable criteria for evaluating scars prior to October 23, 2008, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area exceeding 6 sq. in. (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); 2) cause limited motion and cover an area exceeding 6 sq. in.; 3) are superficial, do not cause limited motion, and cover an area of 144 sq. in. or greater (a superficial scar is one not associated with underlying soft tissue damage); 4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or 5) are superficial and painful on examination. See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804. 

Higher ratings may be assigned where the scar is either deep or causes limitation of motion and covers an area exceeding 12 sq. in.  Alternatively, scars may be rated based on the limitation of function of an affected part. 38 C.F.R. § 4.118, DC 7805.

In a May 2008 VA examination, the Veteran complained of numbness in cold weather but no functional impairment as a result of his scar. Objectively, the scar measured 7 cm by .1cm. There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture. Examination of the joint revealed no abnormality.  As none of the criteria for a higher rating were present, this evidence does not support a higher rating.

In an August 2012 VA examination, the Veteran reported that he experienced no difficulty with his left hand until approximately 1 year previously when he noted intermittent drawing-up of all fingers on the left hand.  Objectively, the residual scarring was not painful or unstable. The examiner noted that the scar was not visible without close inspection and measured 4 cm by .1 cm. The scar did not result in limitation of function of the finger or impact the Veteran's ability to work. The examiner noted that the Veteran reported loss of sensation in the middle finger, tenderness in the ring finger PIP and tender thumb; however, there were no complaints relative to his index finger on the left hand.

This evidence does not support a higher rating.  Rather, the evidence demonstrates that the Veteran's scar was not painful or unstable or even visible without close inspection and, at most, measured 7 cm by .1cm.  Additionally, there was no joint abnormality and his finger scar did not result in limitation of function of the finger or impact his ability to work.  Thus, a noncompensable rating adequately contemplates the manifestations of the Veteran's residual scarring of the first finger on the left hand.

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the objective medical evidence to be more probative than his lay assertions in determining that his scar of the first finger on the left hand does not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). He is competent to report that he has experienced onset of increased symptoms; however, the examinations disclosing that his scar was not deep, unstable, painful, cause limited motion or cause limitation of function in his left hand, prepared by skilled professionals, are more probative than his assertions in support of a claim for benefits. He has simply not provided evidence suggestive a greater severity to warrant a compensable rating.

As the criteria for a compensable rating for residual scarring of the first finger on the left hand have not been demonstrated at any time during the appeal period, the preponderance of the evidence is against the claim, and the appeal is denied.

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as scar measurements, and an evaluation of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypo- or hyperpigmentation, abnormal texture, limitation of motion, and sensation, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as the size and depth of the scar, the limitation of motion of the joint involved, and the stability of the scar.

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his scar disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by letters sent to the Veteran in November 2007, June 2012 and August 2014. The claims were last adjudicated in January 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. He has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

Further, the Veteran was afforded VA examinations in connection with his claims in May 2008 and August 2012. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The examination and the medical opinion obtained in August 2012 were adequate with regard to his claim for service connection for a respiratory disorder, as the August 2012 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

With respect to his claim for an increased rating for residual scarring, the examinations in May 2008 and August 2012 were thorough and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.

Further, the Board is aware that this appeal was, most recently, remanded by the Board in July 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction obtain copies of treatment records from the Veteran's private treating physician since September 2007. 

In August 2014, the AOJ requested that the Veteran complete a Form 21-4142 authorizing VA to obtain the private treatment records or to submit the records himself. He did not respond to the request. To that end, the duty to assist is not a one-way street. A veteran cannot passively wait for help in those circumstances where he may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). Accordingly, there has been substantial compliance with the previous remands and the Board may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. 

Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

Service connection for a respiratory disorder, to include chronic bronchitis, is denied.

An initial compensable rating for residual scarring of the first finger on the left hand is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


